Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 19, 2017

The Court of Appeals hereby passes the following order:

A17D0380. JAMES M. MARTIN v. PAMELA FISHBURNE.

      James M. Martin, a prisoner serving a life sentence for felony murder, sought
to file a civil action in the trial court. On October 21, 2016, the trial court issued an
order denying filing of the action under OCGA § 9-15-2 (d). On February 9, 2017,
Martin filed this application for discretionary review in the Georgia Supreme Court,
which transferred the application here. We lack jurisdiction.
      Martin’s application is untimely. To be timely, a discretionary application
must be filed within 30 days of entry of the order sought to be appealed. OCGA § 5-
6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this application was
filed 111 days after entry of the order Martin seeks to appeal, it is untimely, and we
lack jurisdiction to consider it. Accordingly, the application is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/19/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.